


110 HCON 65 IH: Disagreeing with the plan announced by the

U.S. House of Representatives
2007-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 65
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2007
			Mr. Rogers of
			 Michigan submitted the following concurrent resolution; which was
			 referred to the Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Disagreeing with the plan announced by the
		  President on January 10, 2007, to increase by more than 20,000 the number of
		  United States combat troops in Iraq, and urging the President instead to
		  consider options and alternatives for achieving success in
		  Iraq.
	
	
		Whereas the current strategy in Iraq is not working to
			 achieve the national security objectives of the United States;
		Whereas the responsibility for Iraq’s internal security
			 and quelling sectarian violence must rest primarily with the freely elected
			 Government of Iraq and Iraqi Security Forces;
		Whereas the United States military should provide command
			 and control, logistical, intelligence, combat air support, and special
			 operations support as needed to assist Iraqi efforts to quell sectarian
			 violence in Baghdad;
		Whereas United States military forces need reinforcements
			 in Al Anbar Province to fight insurgents and al Qaida terrorists;
		Whereas funds should never be cut off from members of the
			 United States Armed Forces who are serving in combat;
		Whereas the Provincial Reconstruction Team concept in Iraq
			 has not been and likely will not be effective;
		Whereas the numerous civilian offices in the Department of
			 Defense and Department of State do not work well together and have not been
			 effective in maximizing reconstruction efforts in Iraq; and
		Whereas a failed state in Iraq would present a serious
			 threat to United States national security interests, could allow al Qaida to
			 establish a safe haven in Iraq, and could create regional or global unrest:
			 Now, therefore, be it
		
	
		That—
			(1)Congress disagrees with the plan announced
			 by the President on January 10, 2007, to increase by more than 20,000 the
			 number of United States combat troops in Iraq, and urges the President instead
			 to consider the options and alternatives for achieving success in Iraq as set
			 forth in paragraphs (2) through (8);
			(2)Congress believes the military rules of
			 engagement must allow maximum opportunity for United States and coalition
			 forces to pursue the enemy in Iraq;
			(3)Congress believes that United States Armed
			 Forces fighting insurgents and al Qaida terrorists in Al Anbar Province need to
			 be reinforced, as determined by military commanders;
			(4)Congress believes that the reconstruction
			 effort in Iraq must be revamped to focus on small, timely projects with a small
			 security footprint;
			(5)Congress believes
			 that one person in Iraq must have absolute authority and responsibility for
			 reconstruction funding;
			(6)Congress believes that the United States
			 and its Middle Eastern allies should develop an Iraqi repatriation program to
			 encourage and empower the one to two million Iraqis who have fled to
			 neighboring countries to return and invest themselves in Iraq’s future;
			(7)Congress believes that terrorism has been
			 fueled by staggering unemployment rates in Iraq—the United States Government
			 with its allies should develop an intensive economic development plan for
			 Baghdad and Al Anbar Province; and
			(8)Congress believes that the United States
			 Government should develop a specific program to open and revitalize the several
			 hundred shuttered state-owned enterprises in Iraq, with primary focus on
			 Baghdad and Al Anbar Province.
			
